Hallett, G. J.
The authority conferred upon counties, cities and towns to subscribe to the capital stock of railroad companies, and to issue bonds in payment therefor, is to be *345exercised by and with the approval of the legal voters of the county, city or town so subscribing, expressed at an election, to be called by the proper authority, of which thirty days’ notice must be given. Rev. Stat. 134.
No doubt can arise as to the power of any such corporation to make its subscription to the stock of a railway company upon such terms and conditions of payment, with reference to the prosecution of-work on the railway and the completion of the same, as may be considered necessary or desirable to provide against loss. Portland Railroad Co. v. Hartford, 58 Me. 23. By whom the terms of the subscription are to be settled on behalf of the county, city or town, has, however, become a subject of controversy in this case, and this is a question to be determined upon the language of the act. It will be observed that the board of county commissioners have no power to begin the proceeding, and can only act upon the demand of one hundred voters for an election to be held, after which the election is to be called “to approve and vote the subscription of stock and authorize the issue of bonds.” Authority to subscribe to the stock is, by the first section, conferred upon the board of commissioners, to be exercised under the direction of the electors of the county, according to the provisions of the second section, from which it appears that the people are to act directly in the matter, so far as it is possible for them to do so. The board of commissioners are to perform those acts of subscribing to the stock and issuing the bonds, which cannot be done by the people except by and through their proper representatives, and all other matters are left to the electors. It will not be contended that bonds issued without authority from the voters as to rate of interest and time (of payment would be valid, and all other essential features of the contract of subscription must be equally within their control. By the express words, of the act the electors are to approve and vote the subscription to the stock, and this cannot be done without fixing the amount, the terms of payment and all the substantial parts of the contract. The commissioners, acting on behalf of the *346county, must of necessity arrange these details in the first instance, in order that the electors may pass upon them, but there is nothing in the act which requires them to do more. Indeed the act requires express authority from the people as to all material matters, and of course the instructions received by the board must be obeyed. In this view it becomes necessary to inquire whether the matter of subscription to the stock of the railway company was properly submitted to the voters of the county, for if it was not SO' submitted, the board of commissioners was without author- ■ ity to subscribe to the stock.
The proposition made by the railway company was submitted to two commissioners of the county convened in special session, and an order was made by them, directing that an election be held on the 17th day of January thereafter, at which the electors of the county should approve or reject it. The third commissioner was not present at the meeting, nor was he notified thereof, and the meeting was for that reason without authority o'f law. Regular meetings of the board of commissioners in each county are held on the first Monday in January, April, July, and October in each year, and special meetings may be held at such other times as, in the opinion of the board, the public interest may require. Rev. Stat. 168. The act is silent as to the manner of calling special meetings, and there are strong reasons for requiring an order entered of record at a regular meeting, by which the public at large, as well as the members of the board, may have notice of the time and the nature of the business to be transacted. If, however, it should be conceded that the board may meet upon the call of the chairman or otherwise, a sound rule of public policy requires that all members of the board shall have notice of the meeting. People v. Batchelor, 22 N. Y. 129.
It would seem, therefore, that the election was not ordered by a duly constituted board of commissioners, but the action' of the board at the regular meeting in January may be regarded as curing the irregularity, and it is not necessary to dwell upon this point. The proposition as first made by *347the railway company and submitted to the people, was for $50,000 of the bonds of the county, to be prepared and placed in the hands of a trustee selected by the county and the company, and by him delivered to the company, $16,000 upon the completion of one-third of the road-bed; $17,000 upon the completion of another third of the road-bed, and the remaining $17,000, upon the completion of the entire road-bed. No time was provided for doing the several parts, or the whole of the work, nor was any thing said as to the consequences of a default in the conditions of the contract. At the January meeting of the board, the railway company put in a supplemental proposition for the avowed purpose of making more definite the terms and conditions of the original proposal and of restricting and limiting the time for finishing the road-bed. The time for building the several sections of the road was declared to be nine, twelve and eighteen months respectively from the date of election, and if, according to the usual intendment of the law, the first proposal was for a reasonable time in which to do the' work, we have nothing to indicate that the periods fixed by the last proposal were different from the first. We are not advised by the record as to the length of line, the labor of construction, or any matter upon which an opinion may rest as to the time within which the road must have been built, in order to comply with the first proposal, nor is it alleged in the bill that the times mentioned in the second proposal are variant from the first, and therefore we cannot assume that any change was wrought in this particular. It .was further declared in the supplemental proposition that, upon failure to complete any section of the road within the time specified, the bonds payable thereon should be forfeited to the county, but this added nothing to the original proposition, under which the company acquired no right to the bonds, until ■ the section of the road upon which the same were payable was built. It was not necessary to declare that the railway company should forfeit bonds to which no right had been-acquired or could be acquired,- until the work was finished under the first proposition. It was-also provided that if the *348delivery of the bonds should be delayed by the board of commissioners, the trustee or the process of any court, “the time taken up by such delay or hindrance should not, in any such event, be counted against the said company on the computation of the time or times hereby agreed upon for the completion of the different parts of said work, but the said company shall have an extension of the time or times for such completion of the same number of days so taken up or consumed by such delay or hindrance.”
Without adverting to the effect of delay occasioned by the action of the board of commissioners or of the courts, it will only be necessary to consider the effect of the provision as to delays occasioned by the action of the trustee. Ás we have seen, there was nothing in the original proposition as to the default of the trustee, who, being the choice of both parties, may be regarded as the agent of each, to hold the bonds subject to the conditions of the contract of subscription. Upon the principle which has been applied to auctioneers in the analogous case of a deposit by a purchaser subject to the condition that a good title to the property purchased shall be made, it seems that the trustee under this proposal would hold the bonds for the use of the county in the first instance and until the completion of the work on that section whereon they are payable, and afterward for the use of the railway company. In Burrough v. Skinner, 5 Bur. 2639, which was an action by a purchaser against an auctioneer for a deposit, the court was clear, that the action would lie upon failure of title, for the defendant was a mere depositary and bound to hold the money until it should appear to whom it properly belonged. If the condition were performed, the right of the vendor to the deposit would be equally clear. Upon this principle, one for whom a promissory note had been lodged with a depositary, to be delivered upon the removal of an incumbrance from certain real property, after performance of the condition, was allowed to recover upon the note, notwithstañding the refusal of the bailee to deliver it. Chase v. Gates, 33 Me. 363.
*349If, then, the trustee would hold the bonds for the county until performance of the condition, and after that event for the railway company, the loss or misapplication of the bonds by the trustee would fall upon the county or the company, to be determined by the time when it occurred, as whether before or after the performance of the condition. If for instance, referring to the $16,000 of bonds to be first delivered, the trustee should lose or misapply them before one-third of the road-bed was completed, the county would bear the loss, but if the same should occur after that event, the company would bear it and so also as to the other installments. According to the decisions of the supreme court, bonds issued to railway companies, under acts such as ours, are negotiable securities, which, if lost, or misapplied by the trustee, would be valid against the county in the hands of an innocent party. Moran v. Miami Co., 2 Black, 722.
If, then, under the original proposition, the status of the parties has been correctly stated, we have no difficulty in saying, that the proposition was materially changed by the amendment thereto. For, by the amendment, a delay or failure of the trustee to deliver bonds according to the terms of the proposition relieved the company from prosecuting the work during the continuance of such delay or failure, and this was not the case before the amendment was made. This modification of the original proposition may be regarded as a withdrawal of that proposition pro tanto, and the substitution of another therefor, and of course this must defeat all proceedings pending at the time of the amendment. To require the voters to pass upon a proposition after it has been withdrawn or essentially changed would be useless, because it cannot then become the basis of an agreement between the parties. The record shows that the proposition was changed in the manner indicated about one week before the election, at which time it became a new proposal, and as there was not sufficient time before the election in which to give the notice required by the statute, the voters could not legally act upon it at that election..
*350So much has been said in explanation of the rights of the parties, in order to show that the bill is not without merit. There is, however, a defect of parties, which we are unable to overlook, and which will defeat the relief sought in this action.
The right of taxable inhabitants and property holders to - resort to equity to restrain misuse of public property and misapplication of public funds has been denied in New York and elsewhere, but we incline to the opposite view, which is also supported by many authorities, in which the reasons upon which our judgment rests are given at length. Baltimore v. Gill, 31 Md. 375; 2 Dillon’s Corporations, §731.
But where, as in this case, the complainants have no-other interest in the question to be determined than that which arises from a liability to pay taxes, the bill should be filed by the complainants on behalf of themselves and all others in the same situation. The general rule would require that all the tax payers in the county should be made parties to the suit, but as this is impracticable, the law will admit one or more to sue on behalf of themselves and others. Story’s Eq. Pl., § 97; Phillips v. Hudson, 2 Ch. App. Cases, 243; Barr v. Denniston, 19 N. H. 170; Whitney v. Mayo, 15 Ill. 252.
The bill in this case is obnoxious to the rule, having.been filed by appellants foi themselves alone, and as the objection was made in the answer, there can be no reason for disregarding it. Story’s Eq. Pl., § 75.
In such cases, however, it is enough to dismiss the bill without prejudice, leaving the parties to adjust their rights in another action, and the decree of the court below will be so modified in this court, and costs will be allowed to appellees.

Decree ruodifted.